UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- 07237 ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam International Capital Opportunities Fund The fund's portfolio 11/30/07 (Unaudited) COMMON STOCKS (95.3%)(a) Shares Value Australia (2.6%) Adelaide Brighton, Ltd. 1,504,653 $4,786,251 ARC Energy, Ltd. (NON) (S) 712,248 881,631 Caltex Australia, Ltd. 183,212 3,626,359 Challenger Financial Services Group, Ltd. 30,669 150,440 Flight Centre, Ltd. 438,398 11,325,822 Gloucester Coal, Ltd. 697,615 3,622,597 Just Group, Ltd. 429,890 2,010,653 Kingsgate Consolidated, Ltd. (NON) 123,019 533,120 MacArthur Coal, Ltd. 125,000 992,486 Perilya, Ltd. 1,783,559 4,739,064 Sunland Group, Ltd. 331,514 1,205,196 Tap Oil, Ltd. (NON) 450,945 996,428 Tower Australia Group, Ltd. 802,601 1,901,615 Virgin Blue Holdings, Ltd. 487,796 954,489 Wotif.com Holdings, Ltd. 852,416 4,385,517 Zinifex, Ltd. 1,084,621 13,938,680 Austria (0.9%) Andritz AG 166,204 10,264,709 Palfinger AG 167,644 7,691,628 Belgium (0.8%) Cumerio (S) 243,764 9,988,961 Gimv NV 43,887 3,204,366 Mobistar SA 1,961 172,454 Omega Pharma SA 65,494 4,605,615 Option NV (NON) (S) 8,210 70,049 Bermuda (0.9%) Aspen Insurance Holdings, Ltd. 261,514 7,531,603 Axis Capital Holdings, Ltd. 308,162 11,753,299 Brazil (%) Gerdau SA (Preference) 22,413 Canada (9.7%) Agrium, Inc. 161,093 9,239,347 Axcan Pharma, Inc. (NON) 31,500 712,590 Baytex Energy Trust 98,000 1,839,948 Biovail Corp. 611,800 9,298,040 Breakwater Resources, Ltd. (NON) 2,141,500 3,830,221 Canaccord Capital, Inc. 388,652 6,162,977 Canadian Western Bank 173,100 4,675,153 Centerra Gold, Inc. (NON) 246,800 2,498,086 CGI Group, Inc. (NON) 536,000 6,089,448 Corus Entertainment, Inc. Class B 20,429 1,011,448 Dundee Corp. Class A (NON) 9,300 204,436 Ensign Energy Services, Inc. 392,600 5,739,147 Focus Energy Trust 29,700 478,381 Gerdau Ameristeel Corp. 578,300 7,303,869 Home Capital Group, Inc. 118,900 4,722,497 Husky Injection Molding Systems, Ltd. 409,200 3,348,669 Imperial Metals Corp. (NON) 104,600 1,384,842 Inmet Mining Corp. 304,346 28,281,553 InnVest Real Estate Investment Trust (R) 35,400 377,770 International Forest Products Class A (NON) 201,600 1,051,511 Laurentian Bank of Canada 55,800 2,263,112 Leon's Furniture, Ltd. 72,500 941,747 Linamar Corp. 182,500 3,619,729 Lundin Mining Corp. (NON) 12,966 126,836 Melcor Devlopments, Ltd. 184,000 3,768,985 Methanex Corp. 818,636 24,294,054 Norbord, Inc. 657,016 4,890,857 Northbridge Financial Corp. 202,200 7,475,420 Northgate Minerals Corp. (NON) 2,198,400 6,809,592 Sino-Forest Corp. (NON) 205,300 4,512,990 SNC-Lavalin Group, Inc. 279,334 13,294,043 Stantec, Inc. (NON) 94,200 3,176,709 Taseko Mines, Ltd. (NON) (S) 715,400 3,355,226 Teck Cominco, Ltd. Class B 518,779 19,853,353 Transat A.T., Inc. Class A 41,640 1,563,580 Transat A.T., Inc. Class B 274,900 10,251,067 TSX Group, Inc. 6,300 338,858 West Fraser Timber Co., Ltd. 84,000 2,513,789 Yamana Gold, Inc. 20,416 264,176 Zargon Energy Trust 94,300 2,157,744 Cayman Islands (0.1%) United America Indemnity, Ltd. Class A (NON) 122,700 Denmark (1.0%) Alm Brand A/S (NON) 47,550 2,828,079 Amagerbanken A/S 4,400 247,875 Biomar A/S 46,920 1,745,282 D/S Norden 36,330 3,936,433 East Asiatic Co., Ltd. A/S 177,759 12,177,425 Solar Holdings A/S Class B 8,800 1,114,143 Sydbank A/S 4,800 201,865 Finland (1.0%) Jaakko Poyry Group OYJ 162,374 4,158,601 Olvi Oyj Class A 1,316 46,011 Ramirent OYJ 167,928 2,870,508 Rautaruukki OYJ 309,773 14,634,228 France (5.0%) Affine SA 1,620 86,513 Air France-KLM 361,697 13,011,265 BioMerieux 4,079 445,393 Bonduelle SCA 12,114 1,513,156 Bongrain SA 1,669 198,826 Camaieu 4,576 1,888,547 Cap Gemini SA 125,876 7,328,253 Ciments Francais Class A 50,472 8,447,290 CNP Assurances 105,188 13,082,045 Compagnie Plastic-Omnium SA 20,773 1,231,252 Etam Developpement SA 25,231 1,277,625 Faiveley SA 45,129 3,015,674 Kaufman & Broad SA 140,338 7,599,233 Norbert Dentressangle 5,106 577,634 Publicis Group SA 20,268 737,106 Societe BIC SA 14,965 1,114,994 Technip SA 81,400 6,639,054 Thales SA 257,062 15,383,237 Valeo SA 62,060 3,133,456 Vallourec SA 74,837 21,169,884 Germany (1.2%) Altana AG 61,548 1,531,283 Bechtle AG 14,257 623,450 Continental AG 94,174 12,253,901 Deutsche Beteiligungs AG 22,965 767,972 Deutsche Boerse AG 7,727 1,449,971 Deutsche Lufthansa AG 230,694 6,229,101 ElringKlinger AG 11,075 1,177,368 Freenet AG 19,591 459,603 Fuchs Petrolub AG (Preference) 22,864 2,067,918 Hypo Real Estate Holding 5,144 272,748 Norddeutsche Affinerie AG 12,216 413,878 Greece (1.1%) Alfa-Beta Vassilopoulos SA 14,500 710,895 Attica Holdings SA 229,380 1,819,481 Babis Vovos International Construction SA (NON) 146,351 4,455,042 Lamda Development SA 385,675 7,721,476 Metka SA 143,110 3,388,763 Mytilineos Holdings SA 56,397 2,921,810 Sidenor SA 189,170 2,989,983 Titan Cement Co. SA 8,280 369,835 Guernsey (0.5%) Amdocs, Ltd. (NON) 334,475 Hong Kong (2.1%) ASM Pacific Technology 22,500 159,619 Beijing Enterprises Holdings, Ltd. 644,000 3,247,777 Chaoda Modern Agriculture 4,145,175 3,975,925 CNPC Hong Kong, Ltd. 6,160,000 4,246,310 Dah Sing Financial Group 37,200 332,913 Hang Lung Group, Ltd. 60,000 343,147 Industrial & Commercial Bank of China 1,828,000 4,334,601 Midland Holdings, Ltd. 4,934,000 7,367,776 Orient Overseas International, Ltd. 1,401,660 10,856,483 SmarTone Telecommunications Holdings, Ltd. 1,693,500 1,635,501 Truly International Holdings 434,000 1,105,714 VTech Holdings, Ltd. 43,000 382,385 Wheelock and Co., Ltd. 830,000 2,688,351 Wing Lung Bank 488,800 5,183,446 India (0.4%) Canara Bank 210,386 1,443,725 Satyam Computer Services., Ltd. 25,643 285,475 Tata Iron & Steel Co., Ltd. 229,161 4,771,461 Tata Steel, Ltd. (Rights) (F)(NON) 126,304 1,675,871 Tata Steel, Ltd. (Pfd. Rights) (F)(NON) 568,369 507,185 Ireland (0.5%) DCC PLC 71,852 1,786,801 FBD Holdings PLC 59,067 1,751,367 Paddy Power PLC 250,234 7,873,675 Italy (3.7%) Azimut Holding SpA 40,478 575,808 Banco di Desio e della Brianza SpA 287,289 3,010,404 Compagnie Industriali Riunite (CIR) SpA 2,851,806 10,319,271 Credito Emiliano SpA 35,248 467,106 Cremonini SpA 367,615 1,145,950 Danieli & Co. SpA 280,744 9,162,375 Ergo Previdenza SpA 223,664 1,170,213 Fondiaria-Sai SpA 3,922 117,667 Italcementi SpA 35,578 737,289 Merloni Electtrodomestici SpA 582,888 9,810,151 Milano Assicurazioni SpA 1,518,000 11,157,951 Navigazione Montanari SpA 462,128 1,927,524 Pirelli & C Real Estate SpA 4,169 172,668 Premafin Finanziaria SpA 376,500 1,085,485 Recordati SpA 424,009 4,017,978 Sai-Soc Assicuratrice Industriale SpA (SAI) 277,450 12,120,535 Trevi Finanziaria SpA 96,476 1,694,312 Unipol SpA 3,147,500 12,206,871 Japan (23.7%) ABC-Mart, Inc. 129,200 2,881,845 ADEKA Corp. 28,800 305,119 Aderans Co., Ltd. 12,600 200,634 Aeon Fantasy Co., Ltd. 114,700 2,884,601 Aica Kogyo Co., Ltd. 15,000 143,173 Airport Facilities Co., Ltd. 166,900 1,125,865 Alpine Electronics, Inc. 19,600 332,873 Aplus Co., Ltd. (NON) 117,500 92,858 Ardepro Co., Ltd. 5,418 1,581,821 Asahi Industries Co., Ltd. 643 915,205 Asahi Soft Drinks Co., Ltd. 248,000 4,775,679 ASKUL Corp. 168,900 4,005,337 Axell Corp. 62 173,498 BML, Inc. 138,700 2,054,829 Brother Industries, Ltd. 1,136,000 15,982,384 Canon Electronics, Inc. 181,400 4,230,957 Canon Sales Co., Inc. 630,300 12,861,023 Capcom Co., Ltd. 642,800 17,316,404 Century Leasing System, Inc. 242,800 2,151,346 Chiyoda Co., Ltd. 119,600 2,025,208 Chiyoda Integre Co., Ltd. 41,500 678,867 Chori Co., Ltd. (NON) 313,000 335,672 Chubu Steel Plate Co., Ltd. 121,500 1,032,720 Circle K Sunkus Co., Ltd. 65,000 949,135 Cleanup Corp. 36,100 255,952 Daiichi Sankyo Co., Ltd. 418,800 13,093,141 Daiichikosho Co., Ltd. 322,700 3,684,995 Daishinku Corp. 234,000 1,356,227 Daiwa Industries, Ltd. 1,259,000 7,551,036 Data Communication System Co., Ltd. 43,800 800,373 Diamond Lease Co., Ltd. 57,930 2,044,009 Doutor Nichires Holdings Co., Ltd. (NON) 286,100 4,623,318 Eighteenth Bank, Ltd. (The) 48,000 174,855 ESPEC Corp. 21,600 146,672 FamilyMart Co., Ltd. 10,000 295,923 Fancl Corp. 29,100 358,286 FCC Co., Ltd. 171,500 3,157,261 Foster Electric Co., Ltd. 269,800 7,888,522 Fuji Machine Manufacturing Co., Ltd. 173,200 4,210,411 Fujicco Co., Ltd. 58,000 628,287 Future System Consulting Corp. (S) 3,551 2,148,723 Fuyo General Lease Co., Ltd. 227,510 6,710,888 H.I.S. Co., Ltd. 26,800 519,463 Hachijuni Bank, Ltd. (The) 34,000 269,669 Happinet Corp. 3,000 40,674 Higashi-Nippon Bank, Ltd. (The) 7,000 25,292 Hisamitsu Pharmaceutical Co., Inc. 371,900 11,197,416 Hitachi Construction Machinery Co., Ltd. 12,400 446,376 Hitachi Systems & Services, Ltd. 63,700 1,389,162 Hokuetsu Bank, Ltd. (The) 548,000 1,329,277 Hosiden, Corp. 25,400 428,624 Ichiyoshi Securities Co., Ltd. 20,400 225,495 Icom, Inc. 35,100 964,742 Japan Aviation Electronics Industry, Ltd. 209,000 3,155,276 Japan Business Computer Co., Ltd. 13,900 124,555 JFE Shoji Holdings, Inc. 37,000 241,680 Joint Corp. 59,900 1,480,823 Juroku Bank, Ltd. (The) 24,000 148,159 Kaga Electronics Co., Ltd. 73,600 1,086,335 Kaken Pharmaceutical Co., Ltd. 35,000 240,778 Kaneka Corp. 1,067,000 8,782,075 Kansai Paint Co., Ltd. 46,000 342,013 Keihin Corp. 578,800 10,793,572 Keiyo Bank, Ltd. (The) 32,000 198,424 Kenwood Corp. (S) 4,255,000 5,350,677 Kimoto Co., Ltd. 234,100 1,472,947 Kintetsu World Express, Inc. 115,200 4,352,913 KK DaVinci Advisors (NON) 11,372 11,369,145 Koa Corp. 112,900 967,043 Kobayashi Pharmaceutical Co., Ltd. 18,500 662,339 Kumagai Gumi Co., Ltd. 2,090,000 2,601,881 Lasertec Corp. 199,900 3,647,240 Lawson, Inc. 216,200 7,874,605 Lintec Corp. 16,000 254,331 Maeda Road Construction Co., Ltd. 420,000 3,469,739 Mars Engineering Corp. (S) 210,200 2,805,721 Meiko Network Japan Co., Ltd. 145,400 874,798 Mikuni Coca-Cola Bottling Co., Ltd. 37,500 425,567 Mitsubishi Chemical Holdings Corp. 16,490 131,998 Mitsui High-Tec, Inc. 242,100 2,590,941 Mochida Pharmaceutical Co., Ltd 483,000 4,869,502 Moshi Moshi Hotline, Inc. 60,050 3,242,610 NGK Spark Plug Co., Ltd. 420,000 7,444,585 Nifco, Inc. 350,600 8,612,578 Nihon Kohden Corp. 401,800 9,555,057 Nikkiso Co., Ltd. 217,000 1,822,351 Nippon Kanzai Co., Ltd. 38,300 1,105,278 Nippon Seiki Co., Ltd. 13,100 282,975 Nippon Seisen Co., Ltd. 70,000 349,314 Nippon Shinyaku Co., Ltd. 99,000 983,824 Nippon Thompson Co., Ltd. 128,000 952,822 Nissan Diesel Motor Co., Ltd. (F) (S) 43,000 206,217 Nissin Kogyo Co., Ltd. 575,600 13,310,031 Nittetsu Mining Co., Ltd. 218,000 1,599,793 Nitto Kohki Co., Ltd. 37,700 758,996 Noritake Co., Ltd. 276,000 1,208,293 Noritsu Koki Co., Ltd. 103,000 2,086,077 Okinawa Cellular Telephone Co. 50 132,608 Ono Pharmaceutical Co., Ltd. 156,600 7,981,543 Onward Kashiyama Co., Ltd. 692,000 7,510,680 Optex Co., Ltd. 1,900 29,724 Osaka Steel Co., Ltd. 144,800 1,995,657 Otsuka Kagu, Ltd. 83,300 1,330,571 Pacific Metals Co., Ltd. 1,151,000 11,623,385 Pal Co., Ltd. (S) 7,300 177,174 Point, Inc. (S) 193,700 10,161,299 RECRM RESEARCH Co., Ltd. 390 394,656 Ricoh Leasing Co., Ltd. 223,800 5,229,402 Riso Kagaku Corp. 36,200 618,475 San-Ai Oil Co., Ltd. 299,000 1,154,959 Sanei-International Co., Ltd. (S) 494,400 11,167,718 Sankyo Co., Ltd. 262,500 11,834,560 Santen Pharmaceutical Co., Ltd. 524,600 12,834,248 Seikagaku Corp. 251,000 2,945,976 Shimano, Inc. 134,500 5,072,516 Shin-Estu Polymer Co., Ltd. 50,300 379,261 Shinkawa, Ltd. 70,500 1,064,281 Shinko Shoji Co., Ltd. 120,600 1,394,667 Shinwa Co., Ltd. 13,299 234,390 Shizuoka Gas Co., Ltd. 86,500 437,780 Showa Corp. 324,000 2,754,874 Sinanen Co., Ltd. 70,000 340,852 SMK Corp. 92,000 768,584 SNT Corp. 25,200 164,886 Stanley Eelctric Co., Ltd. 547,100 13,468,485 Sugi Pharmacy Co., Ltd. 295,600 8,814,946 Sumitomo Real Estate Sales Co., Ltd. 3,200 181,483 Suruga Bank, Ltd. (The) 23,000 293,756 Tachi-S Co., Ltd. 54,600 422,988 Taiyo Ink Manufacturing Co., Ltd. 141,400 4,341,122 Takamatsu Corp. 41,300 614,309 Tamron Co., Ltd. 141,100 4,218,971 Tanabe Seiyaku Co., Ltd. 1,300,000 12,480,372 Toa Corp. 140,000 1,148,917 Tokai Rika Co., Ltd. 363,200 10,995,408 Tokai Rubber Industries, Inc. 92,000 1,518,621 Tokai Tokyo Securities Co., Ltd. 3,170,000 15,377,796 Token Corp. 82,720 3,230,676 Tokyo Leasing Co., Ltd. 41,000 392,360 Tokyo Steel Manufacturing Co., Ltd. 45,800 587,698 Tokyo Tekko Co., Ltd. 477,000 2,257,706 Tokyu Livable, Inc. 13,200 184,546 Toppan Forms Co., Ltd. 47,300 457,129 Toshiba TEC Corp. 918,000 6,161,122 Toyo Securities Co., Ltd. 1,623,000 7,944,089 Toyo Suisan Kaisha, Ltd. 200,000 3,751,612 Toyota Auto Body Co., Ltd. 67,300 1,112,723 Trend Micro, Inc. 4,000 161,467 Uni-Charm Corp. 8,000 517,762 Urban Corp. 780,300 12,675,734 Watabe Wedding Corp. 600 7,967 Wowow, Inc. 316 531,870 Yamato Kogyo Co., Ltd. 309,300 13,226,676 Yamazen Corp. 246,000 1,302,404 Yoshimoto Kogyo Co., Ltd. 169,000 2,344,361 Yuasa Trading Co., Ltd. 855,000 1,241,249 Zuken, Inc. 38,500 418,303 Liechtenstein (%) Verwalt & Privat-Bank AG 2,441 Malaysia (0.1%) Tanjong PLC 390,000 Netherland Antilles (0.2%) Orthofix International NV (NON) 84,100 Netherlands (2.3%) Arcadis NV 128,004 9,078,199 Beter BED Holdings NV 123,224 3,273,141 Corio NV 4,763 403,879 Eurocommercial Properties NV CVA (Commanditaire Vennootschap op Aandelen) (R) 6,596 360,838 Hunter Douglas NV 147,852 10,795,268 Koninklijke Boskalis Westminster NV 140,941 8,469,329 Koninklijke DSM NV 19,666 978,848 Macintosh Retail Group NV 60,383 2,032,522 SNS Reaal 387,471 8,619,370 Wavin NV 556,813 7,334,062 New Zealand (%) Fletcher Building, Ltd. 53,620 Norway (2.3%) ABG Sundal Collier ASA 903,000 2,118,991 Acta Holding ASA 1,169,600 4,855,828 Aker Yards AS 242,710 3,745,863 EDB Business Partner ASA 155,600 1,207,747 Petroleum Geo-Services ASA 281,400 8,076,427 Sparebank 1 SR Bank 395,232 4,530,268 Sparebanken Midt-Norge 168,302 2,202,548 Sparebanken Nord-Norge 35,765 768,251 Tandberg ASA 431,310 9,692,972 TGS Nopec Geophysical Co. ASA (NON) 650,900 8,952,974 Veidekke ASA 373,000 3,416,984 Portugal (0.1%) Jeronimo Martins, SGPS, SA 388,565 Singapore (1.7%) Ascendas Real Estate Investment Trust (R) 109,000 176,063 Datacraft Asia, Ltd. 560,000 662,732 Guocoland, Ltd. 45,000 159,101 Ho Bee Investment, Ltd. 10,697,000 10,976,683 Hong Leong Asia, Ltd. 587,000 1,385,389 Kim Eng Holdings, Ltd. 390,000 608,506 KS Energy Services, Ltd. 1,138,000 2,590,273 Marco Polo Developments, Ltd. 190,000 283,102 MobileOne Asia, Ltd. 2,283,500 3,175,079 Neptune Orient Lines, Ltd. 3,799,000 11,022,354 Rotary Engineering, Ltd. 600,000 523,373 SembCorp Industries, Ltd. 211,820 823,895 UMS Holdings, Ltd. 2,055,000 512,631 Unisteel Technology, Ltd. 1,182,500 1,400,082 Wing Tai Holdings, Ltd. 1,680,000 3,053,345 South Korea (3.6%) Amorepacific Corp. 338 61,562 Binggrae Co., Ltd. 101,690 4,262,069 Cheil Communications, Inc. 25,989 7,465,014 Daeduck Electronics Co. 47,570 298,422 Daegu Bank 29,890 472,411 Daewoong Pharmaceutical Co., Ltd. 3,150 318,617 Dong Wha Pharmaceutical Industrial Co., Ltd. 3,460 230,273 Hanjin Shipping 9,550 450,592 Honam Petrochemical, Corp. 108,347 14,253,475 Hyundai Heavy Industries Co., Ltd. 7,680 3,947,927 Hyundai Marine & Fire Insurance Co. 85,790 1,919,842 Hyundai Mipo Dockyard 1,642 573,029 Hyundai Steel Co. 138,010 11,754,867 Jeonbuk Bank 18,793 170,563 Korea Investment Holdings Co., Ltd. 3,680 291,099 Kwang Dong Pharmaceutical Co., Ltd. 324,360 1,422,401 LG Chemical, Ltd. 154,587 16,548,694 LG Home Shopping, Inc. 47,556 3,770,064 LG Telecom, Ltd. (NON) 25,999 278,418 LS Industrial Systems Co., Ltd. 85,900 5,472,909 NHN Corp. (NON) 2,367 675,832 Pusan Bank 22,520 353,377 Samsung Heavy Industries Co., Ltd. 75,290 3,480,453 Spain (1.8%) Acerinox SA 20,045 540,660 Bolsas y Mercados Espanoles 11,553 826,285 Campofrio Alimentacion SA (NON) 26,613 401,166 Cia de Distribucion Integral Logista SA 111,889 8,662,351 Dinamia (NON) 9,699 353,869 Duro Felguera SA 269,449 3,485,953 Fomento de Construcciones y Contratas SA 28,811 2,435,023 Gestevision Telecinco SA 552,352 14,930,541 Iberia Lineas Aereas de Espana SA 104,145 490,780 Indra Sistemas SA Class A 10,822 295,379 Tubos Reunidos SA 607,868 4,803,920 Viscofan SA 110,998 2,587,758 Sweden (3.0%) AddTech AB Class B 57,300 1,085,363 Boss Media AB 305,000 649,343 Carnegie AB 16,200 312,563 Intrum Justita AB 263,000 4,487,633 JM AB 405,316 8,343,621 KappAhl Holding AB 713,300 8,486,349 Peab AB 1,079,300 10,855,514 Saab AB Class B 130,400 2,679,242 Seco Tools AB Class B 602,300 10,182,905 Skanska AB Class B 597,212 11,616,091 SKF AB Class B 147,886 2,610,230 Ssab Svenskt Stal AB Class A 8,000 219,787 Ssab Svenskt Stal AB Class B 149,400 3,730,322 Swedish Match AB 48,536 1,120,704 Switzerland (4.7%) Actelion NV (NON) 342,549 15,191,751 Addax Petroleum Corp. 280,900 12,099,919 Baloise Holding AG Class R 141,851 13,710,925 Bank Sarasin & Cie AG Class B 574 2,730,916 Banque Cantonale Vaudoise (BCV) 25,867 12,180,914 Bell Holding AG 291 472,219 Bellevue Group AG 17,726 1,348,104 Charles Voegele Holding AG (NON) 35,877 3,109,255 Daetwyler Holding AG 1,200 81,712 Forbo Holding AG (NON) 13,998 8,417,616 Geberit International AG 63,552 8,756,103 George Fischer AG (NON) 15,947 10,506,292 Helvetia Patria Holding 23,132 7,773,399 Huber & Suhner AG 34,608 2,148,463 Kuehne & Nagel International AG 6,357 654,364 Logitech International SA (NON) 9,476 322,794 Motor Columbus, Ltd. 865 403,524 Rieter Holding AG 945 470,494 Tecan Group AG 12,644 783,821 Vontobel Holding AG 35,050 1,720,264 Zehnder Group AG Class B 765 1,252,224 Taiwan (2.3%) Altek Corp. 260,036 383,921 ChipMOS TECHNOLOGIES (Bermuda), Ltd. (NON) (S) 20,522 104,047 Compal Electronics, Inc. 7,502,325 8,686,730 Faraday Technology Corp. 69,972 182,608 G-Shank Enterprise Co., Ltd. 13,440 17,567 Greatek Electronics, Inc. 7,556,766 10,284,060 Hung Poo Real Estate Development Corp. 937,280 775,908 Micro-Star International Co., Ltd. 3,433,024 3,035,647 Novatek Microelectronics Corp., Ltd. 18,673 73,798 Phoenixtec Power Co., Ltd. 486,000 455,814 Quanta Storage, Inc. 1,458,121 1,976,774 Sincere Navigation 2,948,200 5,617,259 U-Ming Marine Transport Corp. 6,878,000 18,390,935 United Kingdom (18.0%) 888 Holdings PLC 1,151,549 3,197,172 Aberdeen Asset Management PLC 96,246 331,549 Alexon Group PLC 2,249,601 5,921,958 Amlin PLC 2,392,191 15,189,821 Antofagasta PLC 1,613,110 25,329,281 Atkins (WS) PLC 16,941 421,574 Aveva Group PLC 112,523 2,189,184 Beazley Group PLC 7,532 25,520 Berkeley Group Holdings PLC (NON) 645,227 18,710,331 Bespak PLC 198,724 2,513,479 Bradford & Bingley PLC (S) 62,464 386,354 Brit Insurance Holdings PLC 1,868,096 9,854,541 British Airways PLC (NON) 1,261,783 8,855,379 British Energy Group PLC 229,000 2,463,128 British Polythene Industries 13,847 78,314 Cattles PLC 1,358,458 8,430,306 Chaucer Holdings PLC 3,099,013 6,437,164 Close Brothers Group PLC 740,924 13,729,297 Daily Mail and General Trust Class A 728,328 8,328,209 Dana Petroleum PLC (NON) 397,687 10,836,951 Davis Service Group PLC 946,749 10,290,330 De La Rue PLC 529,531 9,496,372 DTZ Holdings PLC 165,574 1,110,094 Electronics Boutique PLC 414,866 1,680,830 Erinaceous Group PLC 495,842 86,475 French Connection Group PLC 134,317 303,169 Friends Provident PLC 2,095,142 6,751,998 Galiform PLC (NON) 3,753,813 7,237,586 Greggs PLC 2,445 240,005 Halfords Group PLC 121,501 777,748 Hardy Underwriting Group PLC 50,870 292,934 Henderson Group PLC 111,960 330,994 Hiscox, Ltd. 1,227,310 6,739,309 Holidaybreak PLC 117,217 1,605,516 ICAP PLC 16,760 237,661 Imperial Chemical Industries PLC 15,499 212,289 Investec PLC 171,586 1,836,760 Investec PLC 151,155 1,604,973 James Halstead PLC 3,610 43,024 Keller Group PLC 214,254 3,582,361 Kier Group PLC 261,544 8,633,157 Latchways PLC 7,500 143,756 Liontrust Asset Management PLC 103,155 700,090 London Scottish Bank PLC 864,887 1,396,300 Lookers PLC 716,856 1,887,086 Man Group PLC 960,604 10,984,215 McBride PLC 180,959 587,083 Micro Focus International PLC 50,000 287,924 Mitie Group 737,700 4,175,966 National Express Group PLC 562,839 13,705,211 Next PLC 328,078 11,740,219 Paragon Group Cos. 45,432 131,043 RAB Capital PLC (S) 2,687,377 4,739,282 Regus Group PLC 3,268,956 5,512,807 Rentokil Initial PLC 68,761 213,252 Resolution PLC 166,153 2,419,309 RPC Group PLC 258,559 1,238,983 Savills PLC 953,606 6,202,251 Severfield-Rowen PLC 380,968 3,964,504 Shire PLC 883,530 21,132,498 Sportingbet PLC (NON) 2,663,676 2,670,582 St. Ives PLC 2,408,272 12,344,984 St. James's Place PLC 1,232,742 7,719,858 Taylor Nelson Sofres PLC 154,861 640,955 Travis Perkins PLC 308,578 8,440,466 Tullow Oil PLC 1,934,187 26,691,367 Vedanta Resources PLC 168,692 7,993,313 Vitafort International CP 18,496 451,902 Vitec Group PLC 745,259 8,767,042 Weir Group PLC (The) 483,922 7,787,706 William Hill PLC 1,378,618 14,672,500 Wolfson Microelectronics PLC (NON) 8,263 40,190 Total common stocks (cost $1,694,509,586) WARRANTS (0.0%)(a)(NON) (cost $16,381) Expiration date Strike Price Warrants Value Industrial and Commercial Bank of China, Ltd. 11/06/08 HKD 20.00 203,111 SHORT-TERM INVESTMENTS (3.9%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 60,707,731 $60,707,731 Short-term investments held as collateral for loaned securities with yields ranging from 3.20% to 5.44% and due dates ranging from December 3, 2007 to January 29, 2008 (d) $20,951,534 20,938,044 U.S. Treasury Bills for effective yields ranging from 2.92% to 4.05%, March 27, 2008 (SEG) 4,435,000 4,378,915 Total short-term investments (cost $86,032,933) TOTAL INVESTMENTS Total investments (cost $1,780,558,900) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/07 (aggregate face value $814,096,368) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $188,043,287 $189,946,410 1/16/08 $(1,903,123) British Pound 50,974,896 50,776,291 12/19/07 198,605 Canadian Dollar 23,241,496 23,604,492 1/16/08 (362,996) Euro 420,673,226 397,914,156 12/19/07 22,759,070 Japanese Yen 55,409,233 56,528,733 2/20/08 (1,119,500) Norwegian Krone 47,377,698 48,023,835 12/19/07 (646,137) Swedish Krona 6,923,742 7,031,758 12/19/07 (108,016) Swiss Franc 41,991,130 40,270,693 12/19/07 1,720,437 Total FORWARD CURRENCY CONTRACTS TO SELL at 11/30/07 (aggregate face value $712,763,638) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date (depreciation) Australian Dollar $21,759,360 $21,936,125 1/16/08 $176,765 British Pound 92,546,106 92,955,268 12/19/07 409,162 Canadian Dollar 130,908,686 132,968,928 1/16/08 2,060,242 Euro 68,439,949 68,462,681 12/19/07 22,732 Hong Kong Dollar 36,562,402 36,624,628 2/20/08 62,226 Japanese Yen 298,170,901 290,274,223 2/20/08 (7,896,678) Norwegian Krone 5,466,733 5,521,304 12/19/07 54,571 Swedish Krona 49,530,192 49,053,616 12/19/07 (476,576) Swiss Franc 15,249,290 14,966,865 12/19/07 (282,425) Total FUTURES CONTRACTS OUTSTANDING at 11/30/07 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation Dow Jones Euro Stoxx 50 Index (Long) 305 $19,671,416 Dec-07 $666,725 New Financial Times Stock Exchange 100 Index (Long) 72 9,568,619 Dec-07 346,081 Russell 2000 Index Mini (Long) 277 21,312,380 Dec-07 274,996 SPI 200 Index (Long) 76 11,009,150 Dec-07 267,422 Total $1,555,224 NOTES (a) Percentages indicated are based on net assets of $2,198,072,922 . (b) The aggregate identified cost on a tax basis is $1,780,826,479, resulting in gross unrealized appreciation and depreciation of $535,188,385 and $135,626,209, respectively, or net unrealized appreciation of $399,562,176. (NON) Non-income-producing security. (SEG) This security was pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2007. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $19,603,276. Certain of these securities were sold prior to period-end. The fund received cash collateral of $20,938,044 which is pooled with collateral of other Putnam funds into 55 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $776,158 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $284,839,751 and $257,858,890, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2007. At November 30, 2007, liquid assets totaling $116,001,624 have been designated as collateral for open forward commitments. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued at fair value on the basis of valuations furnished by an independent pricing service or dealers, approved by the Trustees. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2007, fair value pricing was used for certain foreign securities in the portfolio. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments), or for other investment purposes. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam New Value Fund The fund's portfolio 11/30/07 (Unaudited) COMMON STOCKS (99.9%)(a) Shares Value Aerospace and Defense (1.0%) Lockheed Martin Corp. 154,400 Airlines (0.7%) AMR Corp. (NON) (S) 581,900 Automotive (2.8%) Ford Motor Co. (NON) (S) 4,219,700 31,689,947 Harley-Davidson, Inc. 374,000 17,959,480 Banking (5.1%) Bank of America Corp. 1,146,400 52,883,432 PNC Financial Services Group 495,700 36,290,197 Beverage (2.2%) Molson Coors Brewing Co. Class B (S) 197,400 10,628,016 Pepsi Bottling Group, Inc. (The) (S) 648,300 27,662,961 Building Materials (0.6%) Masco Corp. (S) 435,000 Chemicals (2.6%) Huntsman Corp. 362,600 9,195,536 Rohm & Haas Co. (S) 676,645 36,789,189 Computers (1.5%) Dell, Inc. (NON) 345,000 8,466,300 Hewlett-Packard Co. 338,700 17,327,892 Conglomerates (2.8%) Honeywell International, Inc. 318,500 18,033,470 Textron, Inc. 266,638 18,411,354 Tyco International, Ltd. (Bermuda) 303,300 12,171,429 Consumer Finance (3.3%) Capital One Financial Corp. 693,000 36,943,830 Countrywide Financial Corp. 1,909,999 20,666,189 Consumer Goods (1.5%) Clorox Co. 407,369 Consumer Services (0.8%) Service Corporation International (S) 1,110,700 Containers (0.8%) Crown Holdings, Inc. (NON) 574,600 Electric Utilities (6.7%) Edison International 659,300 36,907,614 FirstEnergy Corp. 302,200 20,718,832 PG&E Corp. 834,500 38,612,315 Sierra Pacific Resources 1,207,600 20,770,720 Electrical Equipment (0.9%) WESCO International, Inc. (NON) (S) 393,700 Electronics (1.1%) Tyco Electronics, Ltd. (Bermuda) 515,600 Energy (0.9%) Global Industries, Ltd. (NON) (S) 744,800 Financial (10.1%) AMBAC Financial Group, Inc. 693,600 18,886,728 Citigroup, Inc. 1,594,000 53,080,200 Fannie Mae 400,400 15,383,368 JPMorgan Chase & Co. 1,218,500 55,587,970 MGIC Investment Corp. 752,600 17,701,152 PMI Group, Inc. (The) 722,500 9,558,675 Radian Group, Inc. 636,300 7,215,642 Food (1.0%) Kraft Foods, Inc. Class A (S) 503,619 Health Care Services (3.5%) Aetna, Inc. 243,000 13,578,840 McKesson Corp. 316,600 21,126,718 UnitedHealth Group, Inc. 494,200 27,181,000 Homebuilding (0.5%) Lennar Corp. (S) 587,600 Household Furniture and Appliances (1.1%) Whirlpool Corp. (S) 233,400 Insurance (6.9%) ACE, Ltd. (Bermuda) 498,100 29,801,323 Chubb Corp. (The) 983,892 53,671,309 Genworth Financial, Inc. Class A 1,417,600 37,197,824 Investment Banking/Brokerage (3.9%) Bear Stearns Cos., Inc. (The) 340,200 33,917,940 Morgan Stanley 640,100 33,746,072 Lodging/Tourism (1.0%) Carnival Corp. (S) 383,600 Medical Technology (1.3%) Boston Scientific Corp. (NON) 684,900 8,650,287 Covidien, Ltd. 348,400 13,974,324 Metals (2.7%) Freeport-McMoRan Copper & Gold, Inc. Class B 178,700 17,678,791 Nucor Corp. 498,100 29,492,501 Oil & Gas (12.4%) BP PLC ADR (United Kingdom) 174,800 12,714,952 ConocoPhillips 498,600 39,907,944 Exxon Mobil Corp. 870,100 77,578,116 Marathon Oil Corp. 646,800 36,156,120 Occidental Petroleum Corp. 494,200 34,480,334 Valero Energy Corp. 269,000 17,503,830 Pharmaceuticals (3.1%) Pfizer, Inc. 1,753,700 41,667,912 Watson Pharmaceuticals, Inc. (NON) (S) 462,000 13,541,220 Photography/Imaging (0.5%) Xerox Corp. (S) 538,000 Publishing (0.8%) Idearc, Inc. 763,365 Railroads (1.0%) Norfolk Southern Corp. 340,600 Regional Bells (3.1%) Verizon Communications, Inc. (S) 1,268,600 Retail (4.4%) Big Lots, Inc. (NON) (S) 816,608 15,246,071 Home Depot, Inc. (The) 781,400 22,316,784 Staples, Inc. 891,400 21,126,180 Supervalu, Inc. 454,500 19,029,915 Schools (0.6%) Career Education Corp. (NON) (S) 355,500 Software (0.5%) Oracle Corp. (NON) 447,600 Telecommunications (1.6%) Embarq Corp. (S) 157,500 8,024,625 Sprint Nextel Corp. (S) 1,336,200 20,737,824 Tobacco (2.7%) Altria Group, Inc. (S) 612,200 Toys (1.0%) Mattel, Inc. (S) 868,900 Waste Management (0.9%) Waste Management, Inc. 475,800 Total common stocks (cost $1,605,183,685) SHORT-TERM INVESTMENTS (10.3%)(a) Principal amount/shares Value Interest in $200,000,000 joint tri-party repurchase agreement dated November 30, 2007 with UBS Securities, LLC due December 3, 2007 with respect to various U.S. Government obligations maturity value of $8,456,233 for an effective yield of 4.59% (collateralized by Fannie Mae securities with coupon rates ranging from 4.00% to 15.50% and due dates ranging from March 1, 2009 to June 1, 2047 valued at $204,001,032) $8,453,000 $8,453,000 Short-term investments held as collateral for loaned securities with yields ranging from 4.40% to 5.44% and due dates ranging from December 3, 2007 to January 29, 2008 (d) 171,258,245 170,792,630 Putnam Prime Money Market Fund (e) 1,789,003 1,789,003 Total short-term investments (cost $181,034,633) TOTAL INVESTMENTS Total investments (cost $1,786,218,318) (b) NOTES (a) Percentages indicated are based on net assets of $1,757,920,399. (b) The aggregate identified cost on a tax basis is $1,796,815,519, resulting in gross unrealized appreciation and depreciation of $344,830,874 and $205,099,820, respectively, or net unrealized appreciation of $139,731,054. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $165,008,806. The fund received cash collateral of $170,792,630, which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $110,130 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $132,991,460 and $141,613,663, respectively. (S) Securities on loan, in part or in entirety, at November 30, 2007. ADR after the name of a foreign holding stands for American Depository Receipts, representing ownership of foreign securities on deposit with a custodian bank. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterpartys custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2008 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811- ) Exact name of registrant as specified in charter: Putnam Investment Funds Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: February 29, 2008 Date of reporting period: November 30, 2007 Item 1. Schedule of Investments: Putnam Small Cap Value Fund The fund's portfolio 11/30/07 (Unaudited) COMMON STOCKS (100.4%)(a) Shares Value Advertising and Marketing Services (0.8%) Nu Skin Enterprises, Inc. Class A 244,575 Aerospace and Defense (2.0%) DRS Technologies, Inc. (S) 69,400 4,109,174 Innovative Solutions & Support, Inc. (NON) (S) 222,950 3,172,579 Teledyne Technologies, Inc. (NON) 57,000 3,090,540 Airlines (1.0%) SkyWest, Inc. (S) 197,200 Automotive (1.5%) American Axle & Manufacturing Holdings, Inc. (S) 122,500 2,832,200 ArvinMeritor, Inc. 156,500 1,582,215 Snap-On, Inc. 69,900 3,416,712 Banking (6.2%) BancTec, Inc. 144A (NON) (F) 482,500 2,895,000 BankUnited Financial Corp. Class A 182,300 1,454,754 City Holding Co. 93,700 3,371,326 Colonial Bancgroup, Inc. 183,500 2,921,320 Columbia Banking Systems, Inc. 113,200 3,487,692 East West Bancorp, Inc. 99,800 2,689,610 FirstFed Financial Corp. (NON) 62,500 2,188,750 Hanmi Financial Corp. 218,600 2,096,374 PFF Bancorp, Inc. 214,900 2,020,060 Provident Bankshares Corp. 115,240 2,702,378 Renasant Corp. 26,300 513,113 Sterling Bancshares, Inc. 310,700 3,834,038 Webster Financial Corp. 88,200 2,971,458 Basic Materials (0.5%) Ameron International Corp. 26,000 Building Materials (2.3%) Comfort Systems USA, Inc. 374,300 4,398,025 Interface, Inc. Class A 233,400 4,070,496 Lennox International, Inc. 113,073 3,826,390 Chemicals (3.6%) Airgas, Inc. 83,400 4,126,632 Olin Corp. 174,000 3,643,560 Omnova Solutions, Inc. (NON) 568,700 2,928,805 RPM, Inc. 163,100 3,107,055 Spartech Corp. 162,100 2,214,286 UAP Holding Corp. 102,320 3,060,391 Commercial and Consumer Services (2.4%) Aaron Rents, Inc. (S) 127,272 2,559,440 Advance America Cash Advance Centers, Inc. 152,700 1,392,624 CBIZ, Inc. (NON) 211,500 1,954,260 Maximus, Inc. (S) 61,100 2,382,900 URS Corp. (NON) 75,800 4,357,742 Communications Equipment (0.7%) Belden CDT, Inc. (S) 79,700 Computers (2.7%) Agilysys, Inc. 213,311 2,962,890 Emulex Corp. (NON) 198,700 3,328,225 Monotype Imaging Holdings, Inc. (NON) 257,230 4,113,108 Smart Modular Technologies WWH, Inc. (NON) 444,400 3,732,960 Conglomerates (1.5%) AMETEK, Inc. (S) 115,500 5,082,000 Crane Co. (S) 65,070 2,924,246 Construction (0.5%) Drew Industries, Inc. (NON) 103,700 Consumer Finance (0.7%) Capital Trust, Inc. Class A (R) 117,575 Consumer Goods (0.6%) Prestige Brands Holdings, Inc. (NON) 380,900 Consumer Services (0.6%) Stamps.com, Inc. (NON) 236,700 Distribution (0.9%) Spartan Stores, Inc. 224,600 Electric Utilities (2.6%) Black Hills Corp. (S) 72,646 3,026,432 UIL Holdings Corp. (S) 96,200 3,445,884 UniSource Energy Corp. 87,000 2,690,910 Westar Energy, Inc. (S) 175,100 4,536,841 Electrical Equipment (0.6%) WESCO International, Inc. (NON) 77,700 Electronics (5.9%) Avnet, Inc. (NON) 83,638 2,885,511 Benchmark Electronics, Inc. (NON) (S) 149,549 2,684,405 General Cable Corp. (NON) (S) 58,267 4,333,899 Mentor Graphics Corp. (NON) 230,700 2,512,323 Microsemi Corp. (NON) (S) 136,400 3,120,832 MoSys, Inc. (NON) (S) 272,088 1,588,994 Park Electrochemical Corp. 132,857 3,912,639 Technitrol, Inc. 136,600 3,656,782 TTM Technologies, Inc. (NON) (S) 268,000 3,240,120 X-Rite, Inc. (NON) (S) 254,800 3,167,164 Energy (2.5%) Exterran Holdings, Inc. (NON) (S) 43,300 3,465,732 GulfMark Offshore, Inc. (NON) 130,600 5,803,864 Tidewater, Inc. (S) 86,000 4,204,540 Entertainment (0.3%) Carmike Cinemas, Inc. (S) 119,000 Financial (0.9%) Advanta Corp. Class B 258,300 2,585,583 Financial Federal Corp. 107,800 2,381,302 Food (1.8%) Chiquita Brands International, Inc. (NON) (S) 30,600 587,214 Ruddick Corp. (S) 173,300 6,202,407 Weiss Markets, Inc. 63,800 2,610,696 Forest Products and Packaging (1.0%) Grief, Inc. Class A (S) 57,600 3,402,432 Universal Forest Products, Inc. (S) 62,779 1,796,107 Health Care Services (3.3%) AMERIGROUP Corp. (NON) (S) 120,500 4,141,585 AMN Healthcare Services, Inc. (NON) (S) 165,836 2,799,312 Healthspring, Inc. (NON) (S) 253,980 4,800,222 Hooper Holmes, Inc. (NON) 1,206,800 1,967,084 Pediatrix Medical Group, Inc. (NON) 58,700 3,795,542 Household Furniture and Appliances (0.8%) Tempur-Pedic International, Inc. (S) 135,011 Insurance (8.7%) American Equity Investment Life Holding Co. 489,800 4,413,098 FBL Financial Group, Inc. Class A 103,697 3,844,048 Infinity Property & Casualty Corp. 89,400 3,494,646 Landamerica Financial Group, Inc. 54,600 1,437,072 Navigators Group, Inc. (NON) 87,041 5,109,307 Philadelphia Consolidated Holding Corp. (NON) 110,100 4,688,058 Phoenix Companies, Inc. (The) 252,500 3,035,050 Presidential Life Corp. 223,200 3,847,968 Safety Insurance Group, Inc. 109,800 4,008,798 Selective Insurance Group 205,298 4,842,980 State Auto Financial Corp. 123,100 3,432,028 Zenith National Insurance Corp. 100,900 4,240,827 Investment Banking/Brokerage (2.0%) MCG Capital Corp. 272,900 3,083,770 Pzena Investment Management, Inc. Class A (NON) (S) 83,850 1,064,895 SWS Group, Inc. 168,600 2,286,216 TradeStation Group, Inc. (NON) 352,500 4,205,325 Leisure (0.4%) Arctic Cat, Inc. (S) 174,888 Machinery (0.9%) Applied Industrial Technologies, Inc. 96,400 2,912,244 Imation Corp. 103,800 2,083,266 Manufacturing (1.2%) EnPro Industries, Inc. (NON) (S) 93,700 2,867,220 Gehl, Co. (NON) 45,100 731,071 Smith (A.O.) Corp. 73,500 2,601,165 Media (0.5%) Journal Communications, Inc. Class A 286,000 Medical Technology (2.8%) Cutera, Inc. (NON) 164,980 2,497,797 Datascope Corp. 74,100 2,711,319 Hanger Orthopedic Group, Inc. (NON) 234,960 2,457,682 PSS World Medical, Inc. (NON) (S) 190,800 3,659,544 Vital Signs, Inc. (S) 64,428 3,408,885 Metal Fabricators (1.2%) Mueller Industries, Inc. 104,600 3,162,058 USEC, Inc. (NON) (S) 361,300 2,966,273 Metals (2.6%) Haynes International, Inc. (NON) 45,400 3,836,754 Quanex Corp. (S) 107,925 5,400,567 Steel Dynamics, Inc. 92,800 4,668,768 Natural Gas Utilities (2.2%) Energen Corp. 66,600 4,245,084 Laclede Group, Inc. (The) 98,500 3,389,385 Southwest Gas Corp. 147,100 4,254,132 Office Equipment & Supplies (0.6%) Ennis Inc. 161,600 Oil & Gas (3.9%) Cabot Oil & Gas Corp. Class A 115,700 3,982,394 Energy Partners, Ltd. (NON) 265,600 3,288,128 Pioneer Drilling Co. (NON) 294,900 3,512,259 St. Mary Land & Exploration Co. (S) 135,300 5,317,290 Swift Energy Co. (NON) (S) 109,900 4,452,049 Pharmaceuticals (1.0%) Owens & Minor, Inc. 56,200 2,206,974 Sciele Pharma, Inc. (NON) (S) 151,610 3,383,935 Publishing (0.3%) GateHouse Media, Inc. (S) 221,790 Real Estate (5.8%) Arbor Realty Trust, Inc (R) 217,700 3,722,670 Deerfield Triarc Capital Corp. (R) 361,300 2,713,363 DiamondRock Hospitality Co. (R) 205,410 3,557,701 Entertainment Properties Trust (R) 71,172 3,792,756 Getty Realty Corp. (R) 165,800 4,496,496 Gramercy Capital Corp. (R) 108,300 2,575,374 Hersha Hospitality Trust (R) 300,600 3,060,108 M/I Schottenstein Homes, Inc. 96,800 970,904 National Health Investors, Inc. (R) 97,700 2,776,634 NorthStar Realty Finance Corp. (R) 318,575 2,921,333 Retail (4.8%) Cache, Inc. (NON) 195,590 2,618,950 CSK Auto Corp. (NON) (S) 221,983 2,164,334 EZCORP, Inc. Class A (NON) 182,046 2,286,498 Haverty Furniture Cos., Inc. (S) 244,600 2,079,100 Jos. A. Bank Clothiers, Inc. (NON) (S) 124,600 3,225,894 Nash Finch Co. 22,600 806,594 Nautilus, Inc. (S) 330,120 1,898,190 Stage Stores, Inc. 186,200 3,150,504 Toro Co. (The) 63,300 3,522,645 Wolverine World Wide, Inc. 147,100 3,643,667 Semiconductor (3.4%) Brooks Automation, Inc. (NON) 242,684 3,259,246 Cohu, Inc. 153,364 2,400,147 GSI Group, Inc. (Canada) (NON) 320,855 3,099,459 Pericom Semiconductor Corp. (NON) 132,500 2,195,525 Standard Microsystems Corp. (NON) 113,522 4,003,921 Ultra Clean Holdings (NON) 217,010 3,118,434 Shipping (0.5%) Arkansas Best Corp. (S) 110,300 Software (0.9%) Chordiant Software, Inc. (NON) 153,600 1,540,608 Parametric Technology Corp. (NON) 210,900 3,522,030 Staffing (0.9%) Gevity HR, Inc. 163,500 694,875 Kforce, Inc. (NON) 71,280 773,388 MPS Group, Inc. (NON) 312,000 3,463,200 Technology (1.1%) CACI International, Inc. Class A (NON) (S) 79,900 3,626,661 EMS Technologies, Inc. (NON) 85,300 2,483,083 Technology Services (0.9%) United Online, Inc. 306,900 Telecommunications (4.9%) Alaska Communications Systems Group, Inc. 200,000 3,000,000 Brightpoint, Inc. (NON) (S) 328,130 5,450,239 Centennial Communications Corp. (NON) 401,200 3,570,680 Consolidated Communications Holdings, Inc. 98,700 1,587,096 Earthlink, Inc. (NON) 486,010 3,300,008 GeoEye, Inc. (NON) 160,900 5,103,748 Gilat Satellite Networks, Ltd. (Israel) (NON) 384,800 4,098,120 Textiles (0.7%) Phillips-Van Heusen Corp. (S) 70,700 2,999,094 Unifirst Corp. 19,295 721,052 Total common stocks (cost $469,267,089) SHORT-TERM INVESTMENTS (18.9%)(a) (cost $100,334,857) Principal amount Value Short-term investments held as collateral for loaned securities with yields ranging from 4.40% to 5.44% and due dates ranging from December 3, 2007 to January 29, 2008 (d) $100,608,389 TOTAL INVESTMENTS Total investments (cost $569,601,946) (b) NOTES (a) Percentages indicated are based on net assets of $530,153,920 . (b) The aggregate identified cost on a tax basis is $570,146,493, resulting in gross unrealized appreciation and depreciation of $131,499,920 and $68,841,953, respectively, or net unrealized appreciation of $62,657,967. (NON) Non-income-producing security. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2007, the value of securities loaned amounted to $97,258,518. The fund received cash collateral of $100,334,857 which is pooled with collateral of other Putnam funds into 54 issues of short-term investments. The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, a wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $27,272 for the period ended November 30, 2007. During the period ended November 30, 2007, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $29,891,434 and $29,891,434, respectively. (F) Is valued at fair value following procedures approved by the Trustees. (R) Real Estate Investment Trust. (S) Securities on loan, in part or in entirety, at November 30, 2007. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities and derivatives, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 28, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 28, 2008 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 28, 2008
